                                                                                Case 3:15-cv-02281-WHA Document 236 Filed 12/14/18 Page 1 of 1



                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5                               IN THE UNITED STATES DISTRICT COURT
                                                                          6
                                                                                                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          7
                                                                          8
                                                                          9   TOTAL RECALL TECHNOLOGIES,
                                                                         10                  Plaintiff,                                        No. 15-02281 WHA
                                                                         11
United States District Court




                                                                                v.
                               For the Northern District of California




                                                                         12   PALMER LUCKEY and OCULUS VR, INC.,                               CASE MANAGEMENT
                                                                         13                                                                    ORDER AFTER REMAND
                                                                                             Defendants.
                                                                         14                                                   /

                                                                         15          This order memorializes the orders given to the parties at the case management
                                                                         16   conference held on December 13, 2018. By DECEMBER 31, 2018, each party should please file
                                                                         17   on the docket a list of every dispositive motion that party believes it will or should make in this
                                                                         18   case. The list should specifically include the reasons as to why such a motion has any merit.
                                                                         19          As to the dispositive motion for the threshold Rule 9(a) issue, defendants’ opening brief
                                                                         20   must be filed on the docket by JANUARY 10, 2019; plaintiff’s response must subsequently be
                                                                         21   filed on the docket by JANUARY 24, 2019. The hearing will be held on FEBRUARY 5, 2019 at
                                                                         22   8:00 A.M. Briefing shall be limited to the threshold issue our court of appeals mandated the
                                                                         23   undersigned judge to consider. No other motions or issues will be considered.
                                                                         24
                                                                         25          IT IS SO ORDERED.
                                                                         26
                                                                         27   Dated: December 14, 2018.
                                                                         28                                                             WILLIAM ALSUP
                                                                                                                                        UNITED STATES DISTRICT JUDGE
